DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 29 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 29 recites the limitation “the aspiration aperture” in line 1. There is insufficient antecedent basis for the claim. For Examination purposes, the aspiration aperture will be read as –an aspiration aperture--. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 13-6, 21 and 23-29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thomas (U.S. PGPub. No. 20090048592).
Regarding claim 1, Thomas teaches:
An electrosurgical wand for treating a target tissue within or on a patient's body comprising: an elongate shaft having a handle end and a distal end portion, (Para. 0017)
the distal end portion comprising an active electrode, (Para. 0066; Fig 11, active electrode 14)
an insulative spacer body (Para. 0066; Fig. 11, ceramic insulator 16)
and a return electrode, (Para. 0068; Fig. 11, return electrode 18)
wherein the active electrode is supported on the insulative spacer body and is spaced away from the return electrode; (Para. 0066; Fig. 11, ceramic insulator 16, active electrode 14, return electrode 18)
wherein the insulative spacer defines a side surface and wherein the active electrode defines a peripheral edge surface; (see annotated Fig. 11 below)

    PNG
    media_image1.png
    310
    565
    media_image1.png
    Greyscale


Regarding claims 3 and 23, Thomas teaches:
The electrosurgical wand of claim 1 (described above)
The electrosurgical wand of claim 21 (described below)
wherein the peripheral edge surface is free of any asperities (see Fig. 11 above, the peripheral edge surface is smooth)
Regarding claims 4 and 24, Thomas teaches:
The electrosurgical wand of claim 1 (described above)
The electrosurgical wand of claim 21 (described below)
wherein the active electrode further comprises an aspiration aperture spaced away from the active electrode peripheral edge surface. (Para. 0065; Fig. 11, aperture 14a)
Regarding claim 5, Thomas teaches the electrosurgical wand of claim 1 (described above). Read as broadly as claimed, Thomas teaches the structural limitations as claimed and can perform the same intended purpose of rolling the distal end portion by turning the device as a whole. The configured to language “to initially engage tissue and direct the peripheral edge 
Regarding claim 6, Thomas teaches the electrosurgical wand of claim 1 (described above). Read as broadly as claimed, Thomas teaches the structural limitations as claimed and can perform the same intended purpose of orienting the distal end portion by turning the device as a whole. The configured to language “to initially engage tissue and direct the peripheral edge surface towards target tissue to an orientation such that bubbles formed at the peripheral edge surface rise towards an aspiration aperture spaced away from the peripheral edge surface” is read as functional language and given limited patentable weight, since there is no structure in the claim that requires the specific orientation. Thus, the device of Thomas can be rotated in a similar manner as the instant application, such that the insulative space side surface engages tissue and bubbles rise towards an aspiration aperture. In fact, Thomas teaches orienting the active electrode downward and applying suction, such that bubbles would rise towards the aspiration aperture (Para. 0065, 0071, 0078; Fig. 11, aperture 14b). The elements of Thomas can be angled in a similar manner as the instant application, such that the insulator side surface initially engages tissue and directs the peripheral edge surface to target tissue.
Regarding claim 21
An electrosurgical wand for electrosurgically treating a target tissue within or on a patient's body comprising: an elongate shaft having a handle end and a distal end portion, (Para. 0017)
the distal end portion comprising an active electrode, (Para. 0066; Fig 11, active electrode 14)
an insulative spacer body (Para. 0066; Fig. 11, ceramic insulator 16)
and a return electrode, (Para. 0068; Fig. 11, return electrode 18)
 wherein the active electrode is supported on the insulative spacer body and is spaced away from the return electrode; (Para. 0066; Fig. 11, ceramic insulator 16, active electrode 14, return electrode 18)
wherein the insulative spacer defines a side surface (see annotated Fig. 11 above)
and wherein the active electrode defines a peripheral edge surface disposed at a distal end of the side surface; (see annotated Fig. 11 above, peripheral edge disposed along the entire side surface)
Read as broadly as claimed, Thomas teaches the structural limitations as claimed and can perform the same intended purpose of engaging target tissue. The configured to language “to be placed on tissue adjacent to target tissue and guide the peripheral edge surface towards the target tissue” is read as functional language and given limited patentable weight, since there is no structure in the claim that requires the side surface to be placed on tissue adjacent to target tissue and guide the peripheral edge surface. Thus, the elements of Thomas can be angled in a similar manner as the instant application, such that the insulator side surface is placed on adjacent target tissue and guides the peripheral edge surface to target tissue. Applicant is encouraged to 
Regarding claim 25, Thomas teaches the electrosurgical wand of claim 21 (described above). Read as broadly as claimed, Thomas teaches the structural limitations as claimed and can perform the same intended purpose of rotating the distal end portion by turning the device as a whole. The configured to language “to guide the peripheral edge surface towards the target tissue, by rotating the distal end portion” is read as functional language and given limited patentable weight, since there is no structure in the claim that requires the distal end portion to rotate and guide the peripheral edge surface. Thus, the device of Thomas can be rotated in a similar manner as the instant application, such that the insulator side surface guides the peripheral edge surface and is turned or angled to direct the peripheral edge surface to target tissue. Since the device of Thomas has a cylindrical shape, turning the device would be considered rotating. Applicant is encouraged to incorporate additional structure to the claim that requires the insulative space side surface to perform the functional language while rolling.
Regarding claim 26, Thomas teaches the electrosurgical wand of claim 21 (described above). Read as broadly as claimed, Thomas teaches the structural limitations as claimed and can perform the same intended purpose of orienting the distal end portion by turning the device as a whole. The configured to language “to guide the peripheral edge surface towards the target tissue to an orientation such that bubbles formed at the peripheral edge surface will rise towards an aspiration aperture spaced away from the electrode peripheral edge surface” is read as functional language and given limited patentable weight, since there is no structure in the claim that requires the specific orientation. Thus, the device of Thomas can be rotated in a similar manner as the instant application, such that the insulative space side surface engages tissue and bubbles 
Regarding claim 27, Thomas teaches: 
The electrosurgical wand of claim 21 (described above)
wherein the insulative spacer has a distal facing planar surface oriented along a plane that is angled at an acute angle relative to a wand longitudinal axis. (see annotated Fig. 13 below)

    PNG
    media_image2.png
    303
    671
    media_image2.png
    Greyscale

Regarding claim 28, Thomas teaches: 
The electrosurgical wand of claim 27 (described above)
wherein the distal facing planar surface is oblong. (Figs. 12-13; the distal facing planar surface is rectangular/oblong)
Regarding claim 29, Thomas teaches: 
The electrosurgical wand of claim 21 (described above)
wherein the aspiration aperture is configured to aspirate bubbles formed at the peripheral edge surface (Para. 0067-0068)
Thomas teaches aspirating bubbles to prevent obscuring vision or compromising the electrical circuit between the active and return electrode (Para. 0067). Thomas further teaches the structural limitations as claimed to perform aspiration. The configured to language “while minimally disrupting a vapor layer proximate the peripheral edge surface” is read as functional language and given limited patentable weight, since there is not structure in the claim that requires minimal vapor layer disruption. Thus, the device of Thomas can be used to aspirate bubbles in a similar manner as the instant application, such that the aspiration would not comprise the electrical circuit between the active and return electrode. Since the device of Thomas has the same structural elements as claimed, the device is capable of aspirating while minimally disrupting a vapor layer proximate the peripheral edge surface. Applicant is encouraged to incorporate additional structure to the claim that requires the aspiration aperture to perform the functional language of minimally disrupting the vapor layer.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomas in view of DeCesare (U.S. PGPub. No. 20050277915).
Regarding claims 2 and 22, Thomas teaches the electrosurgical wand of claim 1 and 21 (described above). Thomas further teaches a beveled edge, wherein the peripheral edge surface extends adjacent to the beveled edge (see annotated Fig. 11 below; read as broadly as claimed, adjacent is read as ‘next to’ but is not required to be coupled). Thomas does not explicitly disclose wherein the insulative space body defines a planar end surface…and the wherein the active electrode abuts the planar end surface. 

    PNG
    media_image3.png
    314
    565
    media_image3.png
    Greyscale

In related aspiration art, Decesare teaches wherein the active electrode abuts the planar end surface (see annotated Fig. 4 below, electrode 50, insulating piece 54). 

    PNG
    media_image4.png
    203
    583
    media_image4.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Thomas based on the teachings of DeCesare to incorporate an active electrode that abuts the planar end surface of the insulative element in order to provide the same predicted result of securing the electrode to the insulating piece (DeCesare, Para. 0046). 

Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomas in view of Davidson (US. PGPub. No. 20030097129).
Regarding claim 7, Thomas teaches the electrosurgical wand of claim 1 (described above). Thomas does not explicitly disclose a distal facing planar surface for abutting the active electrode. 
In related electrosurgical art, Davidson teaches wherein the insulative spacer has a distal facing planar surface for abutting the active electrode (see annotated Fig. 4, support 102 planar surface abuts active electrode wire 303 and 302), the distal facing planar surface oriented along a plane that is angled relative to a wand longitudinal axis at an acute angle relative to the want longitudinal axis (Para. 0184-0185; by bending the distal portion of shaft at different angles, the planar surface will also be bent).
Therefore, it would have been obvious to one of ordinary skill in the art to have modified Thomas based on the teachings of Davidson to incorporate abutting the active electrode to the distal planar surface at an acute angle in order to improve access to the operative site of the tissue being treated (Davidson, Para. 0184). 
Regarding claim 8, the Thomas/Davidson combination teaches: 
The electrosurgical wand of claim 7 (described above)
Wherein the distal facing planar surface defines a non-circular shape (Thomas, Fig. 11, distal shape of the electrode 14 and insulator 16 are non-circular)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNABETH ELIESSE RODRIGUEZ whose telephone number is (571)272-8662. The examiner can normally be reached M-Th 7a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.E.R./Examiner, Art Unit 3794                                                                                                                                                                                                        
/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794